Citation Nr: 1139900	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-26 674	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision in which the Huntington, West Virginia RO (Huntington RO), in pertinent part, denied the Veteran's claims for service connection for depression and anxiety.  The Roanoke, Virginia RO (Roanoke RO) currently has jurisdiction of the Veteran's claims file.

In April 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Roanoke RO.  A transcript of that proceeding is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been diagnosed with various psychiatric disorders, including anxiety and depression and claims that he has PTSD related to his service in the Republic of Vietnam.  Therefore, the Board has recharacterized the Veteran's claim as entitlement to service connection for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

During his hearing testimony in April 2011, the Veteran claimed that he has PTSD related to his service in the Republic of Vietnam.  The Veteran also contends that he has had anxiety and depression since his time in Vietnam which has worsened because of his service-connected diabetes mellitus.  As such, the claim must be remanded for additional development, adjudication and notice consistent with the VCAA concerning the expanded claim.

According to 38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  VA treatment records reflect that the Veteran has been diagnosed by, and treated by VA for anxiety and depression.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's service personnel records, including his DD Form 214, confirm that he served in Vietnam from June 4, 1969 to June 3, 197, but they do not show that he engaged in combat.  However, a May 18, 1970 Award of the Army Commendation Medal reveals that the Veteran served with the 11th Aviation Battalion (Combat).  Thus, prior to July 13, 2010, his bare assertion of an in-service stressor based on combat in Vietnam was not sufficient to establish that it occurred; rather, his stressor(s) should be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.  During his hearing, the Veteran indicated that he had been awarded the Combat Infantry Badge (CIB) post-service.  There is no record of such on the Veteran's DD Form 214, although it shows that he served in Southeast Asia during the Vietnam era.  At his hearing, the Veteran reported that he never served as a helicopter repairman in Vietnam.  Instead, he indicated that he was attached to the 82nd Pathfinder Unit and was in recon; that he also flew as a door gunner for the 128th Assault Helicopter Company; and that he was attached to a security platoon for the Fire Support Base in Phu Loi and that during patrols they came under mortar fire.  On remand, VA should associate a copy of the Veteran's Official Military Personnel File (OMPF) with the claims file to verify whether he was awarded a CIB and should ask the Veteran to complete a stressor questionnaire with regard to his service in Vietnam.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f).  The revision became effective July 13, 2010 and applies to claims like this one pending before VA on that date.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  This amendment eliminates the requirement of corroborating evidence of a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential IED; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3) (2011)).  In response to this revision, VA issued Training Letter 10-05, which required modification to the PTSD examination worksheet for the examiner to make a determination of whether the stressor is due to "fear of hostile military or terrorist activity."

Based on the above, and in light of the fact that it appears that the Veteran served in a location that would involve "hostile military activity" as evidenced by the award of a Vietnam Service Medal and a Vietnam Campaign Medal, the Board finds that a psychiatric examination to clarify the Veteran's psychiatric diagnosis(es) and to obtain an opinion as to the etiology of any diagnosed disorder is needed to adjudicate the claim.  Prior to examination, outstanding private and VA medical records should be obtained.

The Board observes that the Veteran also contends that he has a psychiatric disorder which has been aggravated, or worsened, by his service-connected diabetes.  VA records indicate that the Veteran has been diagnosed with anxiety and major depressive disorder; however, there is no indication as to whether this condition is related to, or aggravated by, his service-connected diabetes mellitus.  The Board notes that there is no VA examination of record to consider service connection on a secondary basis.  Thus, any examination must include an opinion with regard to service connection on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that an April 2007 VA Form 21-4142 reflects that the Veteran has applied for benefits from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, the Veteran's records determining his entitlement to SSA benefits must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Department of the Army and any other appropriate records custodian and request copies of the Veteran's OPMF to verify receipt of a CIB and to ascertain where and whether he served in combat while stationed in the Republic of Vietnam.  Provide the NPRC and any other records custodian with copies of the Veteran's DD Form 214 and his identifying information.  All records and/or responses received should be associated with the claims file.
VA should continue efforts to procure the Veteran's OMPF and/or available service personnel records until the records are received or until VA receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  
2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.
3.  Send a letter to the Veteran and his representative, requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to his claim that are not currently of record.  Specifically, the Veteran should be asked to sign authorization for medical records from Dr. M. D. Wills, since May 12, 2004.  This letter should also apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD and explain the information needed to substantiate a claim for entitlement to service connection on direct and secondary bases for a psychiatric disorder, to include PTSD.  Send the Veteran a VA Form 21-0781 to provide, and return, more detailed stressor information.

4.  After completion of 1 and 3 above, make a list of the Veteran's claimed stressors.

5.  After completion of 1, 3 and 4 above, contact the Joint Services Records Research Center (JSRRC), requesting that an attempt be made to independently verify the Veteran's claimed stressors, to include while attached to the 82nd Pathfinder Unit doing recon; flying as a door gunner for the 128th Assault Helicopter Company; and during patrols when he was attached to a security platoon for the Fire Support Base in Phu Loi and they received mortar and small arms fire.  At a minimum, based on the Veteran's service personal records, the April 2011 hearing testimony and any newly-submitted stressor questionnaire response, the JSRRC should attempt to verify the claimed stressors.  All records and/or responses received should be associated with the claims file.

VA should continue efforts to procure all records relating to the Veteran's stressor(s) until the records are received or until VA received specific information that the records sought do not exist or that further efforts to obtain them would be futile.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  Obtain all outstanding records from the Richmond VA Medical Center for evaluation and treatment of the Veteran, prior to September 22, 2006, and since October 11, 2010.  All records/responses received should be associated with the claims file.

7.  After completion of 1 through 6 above, to the extent possible, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was incurred in or is otherwise related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to an in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

8.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the Veteran's service-connection claim, to include on a direct, presumptive and secondary basis, if warranted, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


